86 U.S. 198 (____)
19 Wall. 198
UNITED STATES
v.
GAUSSEN.
Supreme Court of United States.

*207 Messrs. J.M. Carlisle and J.D. McPherson, in support of the ruling below.
Mr. C.H. Hill, Assistant Attorney-General, contra.
*211 Mr. Justice HUNT delivered the opinion of the court.
The act of March 3d, 1797, proceeds upon the theory that the officers of the United States shall make up the account *212 of every revenue officer, that it shall adjust the same on its books, and that the account thus stated and adjusted shall stand as and for the sum for which such officer shall be liable to the government. This no doubt is subject to correction by such competent evidence as may be produced. In other words, the statement is primâ facie evidence only, not absolute and conclusive.
In furtherance of this idea it is the duty of the comptroller at once to institute suit for the recovery of the balance thus found and stated. A second result, and one indispensable to the existence of the theory, is, that the books shall be evidence of the truth of the amounts thus stated and declared to be due to the United States. The act, therefore, provides that a transcript from these books and proceedings shall be admitted in evidence, and that, thereupon, the court is authorized to proceed to judgment and execution.
In the present case "copies of the report of the first auditor," numbered respectively 5688, &c., and eight in number, were offered in evidence. The bill of exceptions states that no objection was made to the manner in which they were certified.
The suggestion that the act is applicable to a defaulting principal, and not a surety, is not pressed and need not be considered.
The objection that the reports were fragmentary and incomplete is not sustained by the facts. As presented in the record each report is complete and perfect in itself. Each report contains all upon the subject during the time that it purports to represent. In the aggregate they cover the whole period of Barrett's service. The statute says that a transcript from the books shall be admitted as evidence. A transcript or a transcribing is substantially a copy. A copy from the books, and not of the books, shall be admissible in evidence. An extract from the books, a portion of the books, when authenticated to be a copy, may be given in evidence. While a garbled statement is not evidence, or a mutilated statement, wherein the debits shall be presented and the credits suppressed, or perhaps a statement of results *213 only, it still seems to be clear that it is not necessary that every account with an individual, and all of every account, shall be transcribed as a condition of the admissibility of any one account. The statement presented should be complete in itself, perfect for what it purports to represent, and give both sides of the account as the same stands upon the books.[*]
Nor is the objection that the reports charge Barrett with gross sums and with balances without giving details, sustained by the facts.
The reports are made up with much particularity, and give the items on each side of the account. It is not a case of a certificate of balances merely. We are not authorized, however, to regulate the manner in which the departments shall keep their books, or to prescribe the minuteness of the detail. The items in these reports are manifestly made up from statements and details of the daily business furnished by the collector. They are necessarily condensed when carried to a ledger account, and the results of many items or of some considerable period of time, may be stated in a briefer form than they stood upon the original entries. The means of particular information are open to either party. We see no objection on this ground to the evidence now presented, and are of the opinion that there was error in its exclusion.
There was error also in excluding the evidence of the accounts rendered by Barrett, the principal. They seem to be complete, not partial or fragmentary as alleged, and being statements made by him to the government in the performance of his official duty, they are evidence against the party making them not only, but his sureties as well, and against third persons in privity with him. The authorities place the rule upon the ground  1st, that the entries made are against the interest of the party making them; and 2dly, that a surety is bound by the acts and declarations of his *214 principal, being within the scope of the business, as a part of the res gest.[*]
JUDGMENT REVERSED, AND A NEW TRIAL ORDERED.
NOTES
[*]  Gratiot v. United States, 15 Peters, 356, 370; Hoyt v. United States, 10 Howard, 109, 132; United States v. Eckford, 1 Id. 250.
[*]  See 1 Phillips on Evidence, 4th Am. ed., p. 307, and note, also pp. 525, 526; Plaxton v. Dare, 10 Barnewall & Creswell, 17; Middleton v. Melton, 10 Id. 317.